ORIGINAL                                              08/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                 Case Number: OP 22-0444


                                        OP 22-0444                                           J
                                                                        L

                                                                         p,u6 3 0 2-r1:29
 DANIEL WHITBY,                                                               n Greenwo0durt
                                                                       BovV-.           CO
                                                                                       ,„   ne
                                                                     01011(   .   SUPr-
                                                                                    f mon'Lana
                                                                        Staie
              Petitioner,

       v.
                                                                     ORDER
 JASON VALDEZ, Yellowstone County
 Detention Facility,

              Respondent.



       Daniel Whitby has filed a Petition for Writ of Habeas Corpus, indicating that his
bail is excessive and that his incarceration is illegal. He includes attachments. Whitby
requests his release frorn the Yellowstone County Detention Facility, where he is being
held, and disrnissal of his case.
       His attachments reveal that Whitby has a pending criminal case in the Yellowstone
County District Court and that he violated the court's conditions of release in March 2022.
On March 4, 2022, the District Court entered a Release Order, allowing Whitby release on
$5,000 bail and that he avoid any contact with the victims. The court issued a bench
warrant after the court received an affidavit of violation, detailing that Whitby had entered
the GPS exclusion zone and rernained there.          The court irnposed a $15,000 bond
consecutive to his earlier bail amount on March 18, 2022, and set a formal hearing for
revocation of his release in May.
       Whitby contends that other family members are attempting to sell his father's house
and that he was planning on taking care of his father, who is not well. He further argues
that his father's nursing home was part of the exclusion zone and not his father's house
where he lived.     He alleges false statements and reports.      Whitby requests another
prosecuting attorney for the State of Montana. He provides that he has been incarcerated
since March 16, 2022.
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration to determine its illegality. Section 46-22-101(1), MCA.
The cause of his restraint is his pending crirninal case in the District Court. Whitby has
not demonstrated that he is illegally incarcerated. Section 46-22-101(1), MCA.
       Whitby provides many details to his current situation that are not appropriate for
habeas corpus relief. Whitby should discuss his concerns with his counsel as his claims
are more appropriate for the District Court or to be raised on an appeal with this Court.
Section 46-20-104(1), MCA.
       Whitby should refrain from filing pleadings on his own behalf with this Court while
he is represented by counsel. M. R. App. P. 10(1)(c). Accordingly,
      IT IS ORDERED that Whitby's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Jessica T.
Fehr, District Court Judge; Terry Halpin, Clerk of District Court, under Cause No. DC 22-
0149; Captain Valdez, YCDF; Margaret R. Gallagher, Deputy County Attorney; Blaine
Bailey McGivern, Defens      ounsel; counsel of record, and Daniel Thomas Whitby.
      DATED this ,1     6   day of August, 2022.




                                                               Chief Jus ice


                                                    LJ7      */




                                                    17




                                            2